Title: From George Washington to Major Henry Lee, Jr., 13 September 1779
From: Washington, George
To: Lee, Henry Jr.


        
          Dear Sir
          Head Quarters West Point 13th Sepr 1779
        
        From several circumstances there is reason to beleive that a French Squadron may be expected upon this Coast. As it is of the utmost consequence that Count D’Estaing or the Officer commanding this Squadron (should such an one arrive) should as soon as possible receive some necessary information from me, I desire that you will immediately move with the remainder of your Corps to the County of Monmouth and take a position as near the Coast as you can, without making yourself liable to a surprize. You are to keep up a constant communication with the shore, and should the squadron have arrived, or should it hereafter arrive, you are immediately, after being assured that it is a french fleet, to proceed yourself with the inclosed letter and deliver it to the Admiral Count D’Estaing or the commanding Officer. You will indeavour to inform yourself as well as possible of the Enemy’s naval strength in the Harbour of New York and what

defences they have made at the entrance of it—whether any ships arrive—and what number and of what force go out—These particulars you will communicate verbally to the Admiral or commanding Officer, with any others that may come under your observation. You are to keep this a profound secret even from your own Officers, making your move under the colour of going to a better forage Country, and your look Outs upon the Coast may be said to be for your security from a surprize. I would advise you to keep up a communication, across south River, with Lt Colo. Taylor at Elizabeth town—forwarding your dispatches to him and desiring him to send them by Express to me. Desire him also to give you any information which he may obtain from Staten Island. The detachment from your Corps under Capt. Eggleston will have order⟨s⟩ to join you when they have performed the duty upon which they at present are.
        You will give me the most instantaneous information of the fleet should it arrive after or be arrived when you get down to Monmouth. I am &c.
      